Citation Nr: 1729285	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a bilateral knee disability

3. Entitlement to service connection for a migraine headaches (also referred to herein simply as "headaches").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision from the RO in Baltimore, Maryland. The Veteran had a hearing before the undersigned Veterans Law Judge in Washington, D.C. on December 6, 2016. A transcript of the hearing is attached to the claims file.


FINDINGS OF FACT

1. The Veteran does not have a low back disability that was incurred in or as a result of active duty service.

2. The Veteran does not have a current diagnosis of a bilateral knee disability. 

3. The Veteran does not have headaches that was incurred in or as a result of active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2. The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§  3.159, 3.303 (2016).

3. The criteria for service connection for headaches have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a direct service connection claim for a low back disability, bilateral knee disability and headaches. In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110 (West 2014).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden; see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Board notes that degenerative joint disease, osteoarthritis, arthritis, and degenerative arthritis are interchangeable terms. See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Arthritis is included among the enumerated chronic diseases. Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Turning to the evidence of record, the service treatment records (STRs) are negative for any complaints of, or diagnosis and treatment of ailments affecting the low back, knees, or headaches during active duty service from March 1968 to March 1970. His October 1969 separation examination in shows normal clinical findings. The Veteran was assigned final physical profile ratings of U-1 and L-1, and S-1. Under the physical profile (PULHES), the U stands for upper extremities. This factor includes the upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency. The L stands for lower extremities. This factor includes the lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The S stands for psychiatric. This factor concerns personality, emotional stability, and psychiatric diseases. With respect to each rating, the number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512   (1991); Odiorne v. Principi, 3 Vet. App. 456, 457   (1992). The Veteran's physical profile for each category is 1 the highest level of fitness. 


Low Back Disability

Subsequent to service, the first medical evidence referencing low back pain is from October 2000 VA treatment record, 30 years after active duty service. These records are for mental health treatment and are not related to low back treatment or symptoms alleged by the Veteran.  

In November 2000, separate VA examinations for the spine and for neurological/ miscellaneous disorders were conducted.  The examinations reports reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner reported that the Veteran previously worked as a sandblaster. The Veteran reported being hit in the head with a steel plug, going to the hospital and signing himself out against medical advice. He was seen for a Workmen's Compensation claim complaining of back and head pain. Since his case was finished, he had not had any further treatment. He reported using heroin for 20 years to self-medicate for pain. He reported to the examiner that he was drug free for 60 days. X-rays of the lumbar spine showed show preservation of the intervertebral disc spaces and normal bony alignment. Small anterior osteophytes are noted from L4 and L5 and an early manifestation of degenerative disc disease. He was diagnosed with posttraumatic headaches, chronic lumbar strain, and chronic musculoligamentous lower back pain. 

VAMC Baltimore treatment records show that the Veteran was prescribed 800mg ibuprofen for back pain one tablet 3 times daily in March and April 2008. The VAMC records are silent as to any diagnosis for the Veteran's low back pain or low back pain etiology.  

The Board finds that based upon review of the record and the claims file entitlement to service connection for a low back disability is not warranted. There was no recorded in-service injury or disease of the Veteran's low back. There was no finding of degenerative disc disease within one year of separation from service to a compensable degree to afford presumptive service connection, as the diagnosis of degenerative disc disease was in November 2000 and 30 years after separation from military service.  There is no credible lay evidence, and not competent or credible lay or medical evidence that the Veteran suffered from recurrent back pain in the years since he left service and any current lumbar spine disability. And any current low back symptoms experienced by the Veteran does not relate to his military service. Shedden.

The Veteran submitted lay evidence and testimony in support of his low back claim. The Board can consider bias in lay evidence when weighing credibility of such evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Here, the Board finds that the service treatment records are silent as to any injury or treatment during service for the Veteran's low back. The separation examination and medical report show normal clinical findings. Therefore, the Board gives little weight to the Veteran's testimony and lay evidence regarding the history of his low back pain. Further, the Board finds that the lay testimony is not competent to provide the medical etiology of the Veteran's back disability as degenerative disc disease requires a medical diagnosis. See Jandreau and Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Knee Disability 

The Board reiterates that there are no service treatment records for bilateral knee injuries or pain during service; the Veteran's separation examination in October 1969 related to his musculoskeletal evaluation was a normal clinical finding. 

The Veteran underwent a VA examination in November 2000. He did not report any knee pain or symptoms related to his knees to the examiner. His gait was slow paced but steady. 


At his hearing in December 2016, the Veteran reported that he is being treated for bilateral knee osteoarthritis at the VAMC. However, there is no evidence in the record of knee pain or any symptoms or diagnosis related to the Veteran's assertion of a bilateral knee disability in the medical record. 

Without a showing of current bilateral knee disability in accordance with the provisions of 38 C.F.R. § 3.385, service connection for a bilateral knee disability must be denied. "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim." Brammer, 3 Vet. App. at 225. 

The Board finds that the evidence weighs against a current bilateral knee disability claim. The Veteran testified that he hurt his knees during service and has residual pain. However, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). The Board finds more probative that the VA examination in November 2000 and VAMC Baltimore medical records lack of any report of symptoms or treatment for the Veteran's knees. The evidence weighs against any current bilateral knee disability and service connection must therefore be denied.

Headaches

The Veteran had no treatment for headaches during his military service. In October and November 2000 the Veteran reported intermittent headaches while being treated at the VA Mental Health Clinic. At the VA examination in November 2000, discussed above, the Veteran reported a head injury while working as a sandblaster. The examiner diagnosed him with posttraumatic headaches. The record supports that these headaches are related to the injury the Veteran sustained after his separation from military service. 


At the December 2016 hearing before the Board, the Veteran asserted he fell during service and struck his head. He testified that he went to sick call for this fall. However, there is no evidence of the alleged fall or treatment for a fall in the Veteran's service treatment records or on his separation examination. 
The Board finds that the evidence weighs against a finding that a headache disability is related to service. Here, the evidence does not establish a relationship between the Veteran's current alleged disability and service. The lack of any reporting of symptoms to the VA examiner in 2000 or to the VAMC in Baltimore since that time is highly probative. There is no competent or credible lay or medical evidence in the record. For these reasons, the Board finds that the evidence weighs against a finding that a headache disability is related to service. Service connection is therefore denied. Buchanan. (The Board can consider bias in lay evidence and conflicting statements of the Veteran in weighing credibility).

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Duty to notify and Assist

In the present case, required notice was provided by a letter dated September 2008. See Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015). As to VA's duty to assist, all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran's service treatment records, VA medical records and a VA examination are part of the record. 

The Veteran's representative requested another VA examination. However, the Board finds that an examination was afforded to the Veteran for his low back and headaches. The Veteran has not been afforded a VA examination with respect to his claimed bilateral knee disability. However, VA is not required to provide an examination in every case. Rather, several elements must be present before the VA's duty to provide an examination is triggered. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).

With respect to a bilateral knee disability, the record has only the Veteran's lay assertions that he was injured during service. The Board has determined that he was not injured or treated during service, therefore the criteria for an examination have not been met with respect to that theory of association. As discussed above, the Veteran's assertion consist entirely of his own lay suppositions without any support from competent medical evidence. These allegations also do not meet the criteria for obtaining a VA examination for his bilateral knees. McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1277-78   (Fed. Cir. 2010) (generalized lay allegations are not sufficient to meet the McLendon standard, even though medical evidence is not necessarily required).

Regarding the claimed low back disability and headaches disability, there is medical evidence of record sufficient to decide the claim. McLendon, 20 Vet. App. at 85-86. As discussed above, a VA examiner did examine the Veteran with respect to his claimed low back disability and headache disability. There is no supportive medical evidence that the Veteran's current disability of the low back, headaches or knees relate to an in-service injury or disease. McLendon, 20 Vet. App. at 85-86; Waters, 601 F.3d at 1277-78. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.









							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for headaches is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


